DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madigan (US 2018/0294324 A1).
With regards to claim 1, Madigan discloses an organic light-emitting diode (OLED) display panel, (FIGS. 2-17 and 34) comprising a plurality of first pixel units (at least left-most pixel units 150-152) and a plurality of second pixel units, (at least middle pixel units 150-152) the first pixel units and the second pixel units arranged symmetrically-mirrored to each other, wherein each of the first pixel units comprises: 
a first sub-pixel (blue sub-pixel/confinement well 140) comprising a first pixel electrode, (at least electrode 142)  and a longitudinal direction of the first pixel electrode arranged parallel to a longitudinal direction of the OLED display panel; (See FIG. 2) 
 a second sub-pixel (red sub-pixel/confinement well 120) comprising a second pixel electrode, (electrode 106) the second pixel electrode arranged adjacent to the first pixel electrode but in a different row, and a longitudinal direction of the second pixel electrode arranged parallel to the 
a third sub-pixel (green sub-pixel/confinement well 130) comprising a third pixel electrode, (electrode 138) the third pixel electrode and the second pixel electrode arranged in a same row and spaced apart from each other, and a longitudinal direction of the third pixel electrode arranged parallel to the longitudinal direction of the OLED display; (see FIG 2, showing the arrangement) 
wherein the first pixel electrode is covered with an entire strip of blue electroluminescent material, (organic light emissive layer/electroluminescent layer 112, Paragraph [0207]: “The deposited organic light-emissive material 1932 can include material to facilitate light emission such as organic electroluminescence material associated with red, green, and/or blue light emission…”) and the second pixel electrode and the third pixel electrode are covered with a second electroluminescent material. (organic light emissive layer/electroluminescent layer 112, see FIG. 3A, which shows an example electrode 106 having the electroluminescent material 112 covering it entirely)

With regards to claim 2, Madigan discloses the OLED display panel of claim 1, wherein the second electroluminescent material comprises a yellow electroluminescent material. (Paragraph [0207]: “The deposited organic light-emissive material 1932 can include material to facilitate light emission such as organic electroluminescence material associated with red, green, and/or blue light emission. However, organic electroluminescence material associated with other light emission colors also can be used such as organic electroluminescence material associated with yellow and/or while light emission.”)

With regards to claim 3, Madigan discloses the OLED display panel of claim 1, wherein a width of the second pixel electrode is equal to a width of the third pixel electrode, and the width of the second pixel electrode or the width of the third pixel electrode is less than or equal to a width of the first pixel 

With regards to claim 4, Madigan discloses the OLED display panel of claim 3, wherein a sum of a length of the second pixel electrode and a length of the third pixel electrode is less than a length of the first pixel electrode. (See FIG. 2, where the sum of the lengths of electrode 106 and 138 is less than the length of the electrode 142) 

With regards to claim 5, Madigan discloses the OLED display panel of claim 4, wherein the length of the second pixel electrode is equal to the length of the third pixel electrode. (See FIG. 2, showing the equal length)

With regards to claim 6, Madigan discloses the OLED display panel of claim 1, wherein each of the first sub-pixel, the second sub-pixel, and the third sub-pixel further comprises a thin film transistor (thin film transistor, see Paragraph [0094]) and a via-hole (via hole, see Paragraph [0095]) defined in the thin film transistor, and the first pixel electrode, the second pixel electrode, and the third pixel electrode are connected to the corresponding thin film transistor through the via-hole, respectively. (See Paragraphs [0094]-[0095] and FIG. 2, where the electrodes can be connected to the TFT using a via hole)

With regards to claim 7, Madigan discloses the OLED display panel of claim 6, wherein each of the first sub-pixel, the second sub-pixel, and the third sub-pixel further comprises a bridge electrode, (hole conducting layer 110) the bridge electrode and the first pixel electrodes are arranged in a same layer, and the bridge electrodes are connected to corresponding the first pixel electrode, the second pixel electrode, and the third pixel electrode, respectively. (See FIGS. 3A and 3B, where each of the sub 

With regards to claim 8, Madigan discloses the OLED display panel of claim 7, wherein each of the bridge electrodes is arranged close to the via-hole of a corresponding pixel electrode. (See FIG. 3A, showing the hole conducting layer 110 close to the via hole described in Paragraph [0095])


With regards to claim 10, Madigan discloses the OLED display panel of claim 7, wherein materials of the first pixel electrode, the second pixel electrode, the third pixel electrode, and the bridge electrode comprise indium tin oxide. (Paragraph [0074]: “For example, in various exemplary embodiments, the electrodes may be made of indium-tin-oxide…”) 

With regards to claim 11, Madigan discloses a display device, (FIGS. 2-17 and 34) comprising an organic light-emitting diode (OLED) display panel (display 100) and a cover plate (confinement structures 104 having confinement wells 120, 130, and 140) provided on the OLED display panel, the OLED display panel  comprising a plurality of first pixel units (at least left-most pixel units 150-152) and a plurality of second pixel units, (at least middle pixel units 150-152) the first pixel units and the second pixel units arranged symmetrically-mirrored to each other, wherein each of the first pixel units comprises: 
a first sub-pixel (blue sub-pixel/confinement well 140) comprising a first pixel electrode, (at least electrode 142)  and a longitudinal direction of the first pixel electrode arranged parallel to a longitudinal direction of the OLED display panel; (See FIG. 2) 
 a second sub-pixel (red sub-pixel/confinement well 120) comprising a second pixel electrode, (electrode 106) the second pixel electrode arranged adjacent to the first pixel electrode but in a different row, and a longitudinal direction of the second pixel electrode arranged parallel to the longitudinal direction of the OLED display panel; (See FIG. 2, showing the arrangement of the electrode 106 in a different row relative to the electrode 142) and 
a third sub-pixel (green sub-pixel/confinement well 130) comprising a third pixel electrode, (electrode 138) the third pixel electrode and the second pixel electrode arranged in a same row and spaced apart from each other, and a longitudinal direction of the third pixel electrode arranged parallel to the longitudinal direction of the OLED display; (see FIG 2, showing the arrangement) 
wherein the first pixel electrode is covered with an entire strip of blue electroluminescent material, (organic light emissive layer/electroluminescent layer 112, Paragraph [0207]: “The deposited organic light-emissive material 1932 can include material to facilitate light emission such as organic electroluminescence material associated with red, green, and/or blue light emission…”) and the second pixel electrode and the third pixel electrode are covered with a second electroluminescent material. (organic light emissive layer/electroluminescent layer 112, see FIG. 3A, which shows an example electrode 106 having the electroluminescent material 112 covering it entirely)
wherein the cover plate is provided with a red filter and a green filter, and the red filter and the green filter are arranged corresponding to the second sub-pixel or the third sub-pixel, respectively. (Paragraph [0065]: “confinement well 120 can receive droplets of OLED ink associated with sub-pixels that emit red light denoted by R, confinement well 130 can receive droplets of OLED ink associated with sub-pixels that emit green light denoted by G, and confinement well 140 can receive droplets of OLED ink associated with sub-pixels that emit blue light denoted by B.”)

With regards to claim 12, Madigan discloses the display device of claim 11, wherein the second electroluminescent material comprises a yellow electroluminescent material. (Paragraph [0207]: “The deposited organic light-emissive material 1932 can include material to facilitate light emission such as organic electroluminescence material associated with red, green, and/or blue light emission. However, organic electroluminescence material associated with other light emission colors also can be used such as organic electroluminescence material associated with yellow and/or while light emission.”)

With regards to claim 13, Madigan discloses the display device of claim 11, wherein a width of the second pixel electrode is equal to a width of the third pixel electrode, and the width of the second pixel electrode or the width of the third pixel electrode is less than or equal to a width of the first pixel electrode. (Paragraph [0063]: “FIG. 2, sub-pixels need not be the same size, although in an exemplary embodiment they could be.”)

With regards to claim 14, Madigan discloses the display device of claim 13, wherein a sum of a length of the second pixel electrode and a length of the third pixel electrode is less than a length of the first pixel electrode. (See FIG. 2, where the sum of the lengths of electrode 106 and 138 is less than the length of the electrode 142)

With regards to claim 15, Madigan discloses the display device of claim 14, wherein the length of the second pixel electrode is equal to the length of the third pixel electrode. (See FIG. 2) 

With regards to claim 16, Madigan discloses the display device of claim 11, wherein each of the first sub-pixel, the second sub-pixel, and the third sub-pixel further comprises a thin film transistor (thin film transistor, see Paragraph [0094]) and a via-hole (via hole, see Paragraph [0095]) defined in the thin film transistor, and the first pixel electrode, the second pixel electrode, and the third pixel electrode are connected to the corresponding thin film transistor through the via-hole, respectively. (See Paragraphs [0094]-[0095] and FIG. 2, where the electrodes can be connected to the TFT using a via hole)

With regards to claim 17, Madigan discloses the display device of claim 16, wherein each of the first sub-pixel, the second sub-pixel, and the third sub-pixel further comprises a bridge electrode, (hole conducting layer 110) the bridge electrode and the first pixel electrodes are arranged in a same layer, and the bridge electrodes are connected to corresponding the first pixel electrode, the second pixel electrode, and the third pixel electrode, respectively. (See FIGS. 3A and 3B, where each of the sub pixels is connected to a hole conducting layer 110, which is formed on the same plane as each pixel electrode)

With regards to claim 18, Madigan discloses the display device of claim 17, wherein each of the bridge electrodes is arranged close to the via-hole of a corresponding pixel electrode. (See FIG. 3A, showing the hole conducting layer 110 close to the via hole described in Paragraph [0095])

With regards to claim 20, Madigan discloses the display device of claim 17, wherein materials of the first pixel electrode, the second pixel electrode, the third pixel electrode, and the bridge electrode comprise indium tin oxide. (Paragraph [0074]: “For example, in various exemplary embodiments, the electrodes may be made of indium-tin-oxide…”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan (US 2018/0294324 A1).
With regards to claim 9, Madigan discloses the OLED display panel of claim 8, wherein a length of the bridge electrode is less than an interval between the first pixel unit and the second pixel unit. (see FIG. 3B, where a length of the hole conducting layer 110 between electrodes 108 and 106 is less than an interval between electrode 106 and 138, wherein It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A and In re Gardnerv))

With regards to claim 19, Madigan discloses the display device of claim 18, wherein a length of the bridge electrode is less than an interval between the first pixel units and the second pixel units. (see FIG. 3B, where a length of the hole conducting layer 110 between electrodes 108 and 106 is less than an interval between electrode 106 and 138, wherein It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A and In re Gardnerv))




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812